DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US# 2020/0245257 hereinafter referred to as Pelletier) in view of Lou et al. (US# 2021/0029730 hereinafter referred to as Lou).

	RE Claim 1, Pelletier discloses a method for a user equipment (UE) performing a Hybrid Automatic Repeat Request (HARQ) process for a deprioritized uplink (UL) grant (See Pelletier [0573]-[0577] – HARQ process for UL grants of differing priorities), the method comprising: 
	receiving, from a base station (BS), a first UL grant scheduling a first UL transmission on a first UL resource and a second UL grant scheduling a second UL transmission on a second UL resource (See Pelletier [0573]-[0577] – initial grant with differing priority than other grant), the second UL resource at least partially overlapping the first UL resource in a time domain (See Pelletier [0174]-[0175], [0177]-[0178] – first and second resources at least partially overlapping); 
	determining the first UL grant as a prioritized UL grant (See Pelletier [0206]-[0208], [0573]-[0577] – first grant with higher priority); 
	determining the second UL grant as the deprioritized UL grant (See Pelletier [0206]-[0208], [0573]-[0577] – second grant with lower priority); 
	performing the first UL transmission scheduled by the prioritized UL grant (See Pelletier [0206]-[0208], [0573]-[0577] – transmitting first grant with higher priority); 
	receiving a third UL grant scheduling a retransmission on a third UL resource, the retransmission corresponding to the second UL transmission scheduled by the deprioritized UL grant (See Pelletier [0177]-[0178], [0577], [0585] – receiving grant for retransmission of previous HARQ transmission); and 
	flushing a HARQ buffer of the HARQ process (See Pelletier [0197]).
	Pelletier does not specifically disclose flushing a HARQ buffer of the HARQ process for the second UL transmission in response to receiving the third UL grant.
	However, Lou teaches of flushing a HARQ buffer of a HARQ process for the second UL transmission in response to receiving the third UL grant (See Lou [0045] – after receiving 2nd grant for retransmission, flushing HARQ buffer for 1st grant).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ system, as disclosed in Pelletier, comprising flushing a HARQ buffer of a HARQ process for the second UL transmission in response to receiving the third UL grant, as taught in Lou. One is motivated as such in order to reduce outdated information being send and improper scheduling (See Lou [0045]).

	RE Claim 3, Pelletier, modified by Lou, discloses a method, as set forth in claim 1 above, wherein any of the first UL grant, the second UL grant and the third UL grant includes a dynamic grant (DG) or a configured grant (CG) (See Pelletier [0569]).

	RE Claim 4, Pelletier, modified by Lou, discloses a method, as set forth in claim 1 above, wherein any of the first UL resource, the second UL resource and the third UL resource is used for a physical uplink shared channel (PUSCH) transmission, a physical uplink control channel (PUCCH) transmission or a physical random access channel (PRACH) transmission (See Pelletier [0099], [0187], [0314] – grants for PUSCH, PUCCH or PRACH).

	RE Claim 5, Pelletier, modified by Lou, discloses a method, as set forth in claim 1 above, wherein flushing the HARQ buffer comprises: 
	flushing the HARQ buffer only when a transport block (TB) corresponding to the second UL transmission has not been generated by the UE (See Pelletier [0197] – flushing buffer when previous HARQ process is detected inactive).

	RE Claim 6, Pelletier, modified by Lou, discloses a method, as set forth in claim 1 above, further comprising: 
	generating a Medium Access Control (MAC) Protocol Data Unit (PDU) associated with a transport block (TB) corresponding to the second UL transmission (See Pelletier [0066], [0217] – MAC PDU for granted uplink transmission); and 
	transmitting, to the BS, the MAC PDU on the third UL resource (See Pelletier [0066], [0217] – transmitting MAC PDU for granted uplink transmission).

	RE Claim 7, Pelletier discloses a user equipment (UE) for performing a Hybrid Automatic Repeat Request (HARQ) process for a deprioritized uplink (UL) grant, the UE comprising: 
	At least one processor (See Pelletier FIGs 1A-1B); and 
	At least one non-transitory machine-readable medium coupled to the at least one processor, and storing computer-executable instructions (See Pelletier FIGs 1A-1B), that, when executed by the at least one processor, cause the UE to: 
	receive, from a base station (BS), a first UL grant scheduling a first UL transmission on a first UL resource and a second UL grant scheduling a second UL transmission on a second UL resource (See Pelletier [0573]-[0577] – initial grant with differing priority than other grant), the second UL resource at least partially overlapping the first UL resource in time domain (See Pelletier [0174]-[0175], [0177]-[0178] – first and second resources at least partially overlapping); 
	determine the first UL grant as a prioritized UL grant (See Pelletier [0206]-[0208], [0573]-[0577] – first grant with higher priority); 
	determine the second UL grant as the deprioritized UL grant (See Pelletier [0206]-[0208], [0573]-[0577] – second grant with lower priority); 21Attorney Docket No.: US81923
	perform the first UL transmission scheduled by the prioritized UL grant (See Pelletier [0206]-[0208], [0573]-[0577] – transmitting first grant with higher priority); 
	receive a third UL grant scheduling a retransmission on a third UL resource, the retransmission corresponding to the second UL transmission scheduled by the deprioritized UL grant (See Pelletier [0177]-[0178], [0577], [0585] – receiving grant for retransmission of previous HARQ transmission); and 
	flush a HARQ buffer of the HARQ process (See Pelletier [0197]).
	Pelletier does not specifically disclose flushing a HARQ buffer of the HARQ process for the second UL transmission in response to receiving the third UL grant.
	However, Lou teaches of flushing a HARQ buffer of the HARQ process for the second UL transmission in response to receiving the third UL grant (See Lou [0045] – after receiving 2nd grant for retransmission, flushing HARQ buffer for 1st grant).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ system, as disclosed in Pelletier, comprising flushing a HARQ buffer of the HARQ process for the second UL transmission in response to receiving the third UL grant, as taught in Lou. One is motivated as such in order to reduce outdated information being send and improper scheduling (See Lou [0045]).

	RE Claim 9, Pelletier, modified by Lou, discloses a UE, as set forth in claim 7 above, wherein any of the first UL grant, the second UL grant and the third UL grant includes a dynamic grant (DG) or a configured grant (CG) (See Pelletier [0569]).

	RE Claim 10, Pelletier, modified by Lou, discloses a UE, as set forth in claim 7 above, wherein any of the first UL resource, the second UL resource and the third UL resource is used for a physical uplink shared channel (PUSCH) transmission, a physical uplink control channel (PUCCH) transmission, or a physical random access channel (PRACH) transmission (See Pelletier [0099], [0187], [0314] – grants for PUSCH, PUCCH or PRACH).

	RE Claim 11, Pelletier, modified by Lou, discloses a UE, as set forth in claim 7 above, wherein the computer-executable instructions further cause the UE to:
	flush the HARQ buffer only when a transport block (TB) corresponding to the second UL transmission has not been generated by the UE (See Pelletier [0197] – flushing buffer when previous HARQ process is detected inactive).

	RE Claim 12, Pelletier, modified by Lou, discloses a UE, as set forth in claim 7 above, wherein the computer-executable instructions further cause the UE to:  
	generate a Medium Access Control (MAC) Protocol Data Unit (PDU) associated with a transport block (TB) corresponding to the second UL transmission (See Pelletier [0066], [0217] – MAC PDU for granted uplink transmission); and 
	transmit, to the BS, the MAC PDU on the third UL resource (See Pelletier [0066], [0217] – transmitting MAC PDU for granted uplink transmission).

Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US# 2020/0245257 hereinafter referred to as Pelletier) in view of Lou et al. (US# 2021/0029730 hereinafter referred to as Lou) and Wu et al. (US# 2021/0195657 hereinafter referred to as Wu).

	RE Claim 2, Pelletier, modified by Lou, discloses a method, as set forth in claim 1 above. Pelletier, modified by Lou, does not specifically disclose wherein flushing the HARQ buffer comprises: 
	determining whether a size of the third UL resource is different from a size of a transport block (TB) corresponding to the second UL transmission and stored in the HARQ buffer; and 
	flushing the HARQ buffer if the size of the third UL resource is different from the size of the TB.
	However, Wu teaches of wherein flushing the HARQ buffer comprises: 
	determining whether a size of the third UL resource is different from a size of a transport block (TB) corresponding to the second UL transmission and stored in the HARQ buffer (See Wu [0087] – determining if granted TBS is smaller than block size already stored in buffer); and 
	flushing the HARQ buffer if the size of the third UL resource is different from the size of the TB (See Wu [0087] – flushing buffer if granted TBS is smaller than block size already stored in buffer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ system, as disclosed in Pelletier, modified by Lou, wherein flushing the HARQ buffer comprises: 
	determining whether a size of the third UL resource is different from a size of a transport block (TB) corresponding to the second UL transmission and stored in the HARQ buffer; and 
	flushing the HARQ buffer if the size of the third UL resource is different from the size of the TB, as taught in Wu. One is motivated as such in order to improve efficiency (See Wu Abstract).

	RE Claim 8, Pelletier, modified by Lou, discloses a UE, as set forth in claim 7 above. Pelletier, modified by Lou, does not specifically disclose wherein the computer-executable instructions further cause the UE to:
	determine whether a size of the third UL resource is different from a size of a transport block (TB) corresponding to the second UL transmission and stored in the HARQ buffer; and 
	flush the HARQ buffer if the size of the third UL resource is different from the size of the TB.
	However, Wu teaches of wherein the computer-executable instructions further cause the UE to:  
	determine whether a size of the third UL resource is different from a size of a transport block (TB) corresponding to the second UL transmission and stored in the HARQ buffer (See Wu [0087] – determining if granted TBS is smaller than block size already stored in buffer); and 
	flush the HARQ buffer if the size of the third UL resource is different from the size of the TB (See Wu [0087] – flushing buffer if granted TBS is smaller than block size already stored in buffer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ system, as disclosed in Pelletier, modified by Lou, wherein the computer-executable instructions further cause the UE to:  
	determine whether a size of the third UL resource is different from a size of a transport block (TB) corresponding to the second UL transmission and stored in the HARQ buffer; and 
	flush the HARQ buffer if the size of the third UL resource is different from the size of the TB, as taught in Wu. One is motivated as such in order to improve efficiency (See Wu Abstract).

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
	Regarding Applicant's arguments that the cited references do not teach “flushing a HARQ buffer of the HARQ process for the second UL transmission in response to receiving the third UL grant”, the Examiner respectfully disagrees. The Applicant has argued that the UE in Lou “flushes the HARQ buffer for a first grant only when the UE receives the second grant for retransmission and the UE determines that the first grant is not used to perform uplink transmission” and “As a result, Lou is completely silent on grant priority. In other words, Lou does not disclose that the first grant is a deprioritized UL grant, and thus Lou does not disclose that the UE flushes the HARQ buffer for the deprioritized UL grant”. 
	The Examiner submits that firstly, the claim language involving the “flushing” step only requires that the flushing of the HARQ buffer is performed “in response to receiving the third UL grant”. That is, while at a certain point in the process, the second UL grant is determined to be a deprioritized UL grant, the actual flushing of the HARQ buffer for the second UL grant is not performed in response to determining that the second UL grant is deprioritized. In Lou, the flushing of the HARQ buffer is performed when the subsequent (second) grant is received (i.e. the claimed third grant) that is a retransmission for the previous (first) grant. That is, as Lou states in [0045], “the first uplink grant is not used to perform uplink transmission” and “this helps reduce outdated information sent by the terminal”. In other words, the buffer is flushed of the first UL grant that was not transmitted “in response to receiving” the second UL grant (corresponding to retransmission of the first UL grant).
	Secondly, since the first uplink grant in Lou is not transmitted, it can be considered “deprioritized” as it is not used/not transmitted and the UL grant is replaced/retransmitted by the subsequent UL grant which is for retransmission. And since Pelletier already teaches of determining and transmitting a first UL grant that is prioritized and a determining but not transmitting a second UL grant that is deprioritized, Lou is being utilized to teach what to do with an unused UL grant’s unused resources (i.e. flushing the buffer). 
	Regarding Applicant's arguments that the cited references would not be obvious to combine, the Examiner respectfully disagrees. The Applicant has argued that Pelletier teaches of a UE performing UL transmission but Lou teaches a UE that does not perform UL transmission and therefore Pelletier teaches away from a combination with Lou. The Examiner disagrees and submits that Lou is utilized to teach how to handle an unused UL transmission. That is, Lou is illustrating the situation between the claimed second UL grant and third UL grant (i.e. a non-transmitted UL grant and a UL grant corresponding to retransmission of the non-transmitted UL grant). In other words, Lou does not teach simply of a UE that does not perform UL transmission as the second UL grant for retransmission IS performed, rather, Lou teaches of a specific scenario of how to handle unused UL grant transmission resources when a subsequent UL grant for retransmission is received (i.e. claimed second and third UL grants). 
	Regarding Applicant's arguments that Pelletier does not teach “the retransmission corresponding to the second UL transmission scheduled by the deprioritized UL grant”, the Examiner respectfully disagrees. The Applicant has argued that Pelletier “merely discloses that the UE receives a grant for any previous HARQ transmission”. The Examiner submits that Pelletier specifically teaches of receiving a grant for retransmission a previous HARQ transmission that can be a HARQ transmission that was unused (See Pelletier [0177]-[0178]). In addition, the claim language only requires that the third UL grant correspond to the second UL transmission that was scheduled by the deprioritized UL grant. That is, a subsequent UL grant for the retransmission of the deprioritized and unused UL grant transmission (i.e. second grant with lower priority – Pelletier [0206]-[0208], [0573]-[0577]) does “correspond to the second UL transmission that was scheduled by the deprioritized UL grant” as a “retransmission” would result in the transmission of the same (deprioritized) UL grant.


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477